Citation Nr: 0201901	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  95-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently rated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
of entitlement to a rating in excess of 50 percent for his 
service-connected anxiety disorder with dysthymic disorder.  
The veteran appealed to the Board.  

In September 1995, the RO reclassified the service-connected 
psychiatric disorder as a generalized anxiety disorder.  The 
50 percent rating has been continued.  

The Board notes that the veteran had initially indicated on 
his October 1995 VA Form 9 that he wanted a personal hearing 
before a member of the Board.  A hearing was scheduled in 
January 1996, but the veteran canceled that hearing.  A 
hearing was rescheduled in May 1996, but the veteran failed 
to report for the hearing.  Following a September 1999 report 
of contact during which the veteran apparently indicated that 
a hearing was still desired, the veteran was scheduled for a 
hearing in March 2000.  The veteran again failed to report 
for the hearing.  Neither the veteran nor his service 
representative has since indicated that the veteran still 
desired a hearing or would appear to attend a hearing if 
another one was scheduled.  

The Board remanded the case for further development in May 
2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In the circumstances of this case, the criteria for 
rating mental disorders that became effective on November 7, 
1996, are neither more nor less favorable to the veteran.  

3.  The veteran's generalized anxiety disorder is manifested 
by symptoms that include memory impairment, nervousness, and 
difficulty but not inability for establishing and maintaining 
effective work and social relationships, without symptoms 
that interfere with routine activities or affect the ability 
to function independently.  No more than considerable social 
and industrial impairment is demonstrated.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.129, 4.130, 4.132, Diagnostic Code 9400 
(effective prior to November 7, 1996); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in March 1970, the Board granted service 
connection for an acquired psychiatric disorder.  A rating 
decision dated in June 1970 rated the disorder 10 percent 
disabling, effective from February 1969.  In December 1971, 
the RO assigned a 30 percent rating, effective from May 1971.  
In decisions dated in February 1983 and October 1984, the 
Board denied a rating in excess of 30 percent for the 
service-connected psychiatric disorder.  In June 1990, the 
Board granted a 50 percent rating for the service-connected 
psychiatric disorder, which the RO made effective from 
December 1986.  In April 1991, the veteran was rated 
incompetent for VA purposes.  

VA outpatient treatment records indicate that the veteran was 
treated for alcohol abuse from June to October 1994.  An 
October 1994 progress note indicated that the veteran 
complained of being nervous and edgy.  The veteran stated 
that he went to church and was involved in veterans' 
organization activities.  The veteran stated that he had not 
been very active physically since his cerebrovascular 
accident.  Examination noted that the veteran was alert, 
oriented, and cooperative.  He had no hallucinations or 
delusions.  He was not agitated or upset.  He had no suicidal 
or homicidal ideations or plans.  The veteran was taking 
Dilantin for seizures.  

The veteran applied for an increased rating for his service-
connected acquired psychiatric disorder in October 1994.  

A VA examination was conducted in January 1995.  The veteran 
was neat and tidy.  He complained of increasing depression, 
lack of concentration and an inability to function.  The 
examiner noted that he spoke clearly and rationally but had 
some speech impediment.  He was oriented to time, place and 
person.  His abstract thinking showed "concretization".  He 
was somewhat guarded and suspicious.  The veteran stated that 
he entertained fleeting suicidal ideations but denied any 
plans.  No evidence of psychosis or thought disorder was 
elicited.  His insight into his general problems seemed to be 
good.  The Axis I diagnoses were major affective disorder, 
recurrent, moderate to moderately severe with psychomotor 
agitation; adjustment disorder with anxious and depressed 
mood, secondary to physical illness and situational factors; 
and alcoholism, in partial remission.  The Axis II diagnosis 
was mixed and dependent type.  The Axis III diagnoses were 
dementia, vascular type, with left hemiparesis, worsened by 
his alcoholism; history of seizure disorder, secondary to the 
above; history of head injury; history of ventral hernia; 
history of chronic obstructive pulmonary disease; and chronic 
back pain, status post laminectomy.  

A VA outpatient clinic note dated in July 1998 is of record.  
The veteran reported that he felt nervous and edgy.  He said 
that he had cut down on his alcohol use to a six-pack of beer 
a day.  An examination showed that the veteran's speech was 
normal in tone and rate.  His mood was euthymic with 
appropriate affect.  The veteran had no thought disorder, 
delusions, hallucinations, or suicidal or homicidal ideation.  
His insight and judgment were intact.  His memory and recall 
were impaired.  The diagnoses were generalized anxiety 
disorder, status post cerebrovascular accident, chronic 
obstructive pulmonary disease, and history of seizure 
disorder.  A Global Assessment of Functioning (GAF) score of 
60 was given.  

A VA outpatient clinic note dated in June 2000 is of record.  
It was noted that the veteran had abdominal surgery due to 
colon cancer in October 1999 and that secondary to that 
procedure he had been nervous, anxious and tense.  The 
examiner noted that the veteran's speech was low in tone and 
rate.  His mood was mildly anxious with appropriate affect.  
The veteran had no thought disorder, delusions, 
hallucinations, or suicidal or homicidal ideation.  His 
insight and judgment were intact.  His memory and recall were 
impaired.  The diagnoses were generalized anxiety disorder, 
probable dysthymia, single episode of depression, status post 
cerebrovascular accident, status post colon surgery, and 
chronic obstructive pulmonary disease.  A GAF of 60 was 
given.  

A VA outpatient clinic note dated in July 2000 is of record.  
An examination showed that the veteran was oriented to time, 
place and person.  His speech was normal in tone and rate.  
His mood was euthymic with appropriate affect.  There were no 
delusions, or suicidal or homicidal ideation.  Cognition was 
grossly intact.  The diagnosis was generalized anxiety 
disorder.  A GAF of 60 was given.  

A VA outpatient clinic note dated in November 2000 is of 
record.  An examination showed that the veteran's mood was 
mildly anxious with appropriate affect.  There was no thought 
disorder, delusions, hallucinations, or suicidal or homicidal 
ideation.  The diagnoses were generalized anxiety disorder 
and depression.  A GAF of 60 was given.  

A VA examination was conducted in January 2001.  The veteran 
stated that he had not been able to hold a job for any period 
of time.  The veteran stated that he last worked in 1980 but 
was fired because of episodes of passing out.  He also stated 
that he was not able to dress, clean or wash himself.  His 
daughter, who had been helping him since he sustained the 
cerebrovascular accident, performed these activities.  

The veteran stated that his nerves have been getting 
progressively worse since sustaining his physical problems 
and being dependent on others.  He had recurrent headaches, 
nervousness, and anxiety, and complained of being "edgy."  He 
was very frustrated over his progressively deteriorating 
physical condition.  His sleep was restless.  He had no 
problems with alcohol or drugs.  He denied suicidal or 
homicidal ideation.  The veteran stated that he became easily 
irritated, upset and frustrated.  The examiner noted that the 
veteran was casually dressed and appropriately groomed.  He 
walked with the help of a cane.  His daughter had to assist 
him.  He was generally pleasant and cooperative.  He was 
oriented to time, place and person.  There was no evidence of 
active hallucinations or delusions.  His attention and 
concentration were impaired.  He had difficulty with mental 
calculation and serial sevens.  He was able to tell the days 
of the week in reverse order.  His memory for recent events 
was impaired.  His judgment was intact.  There was no 
evidence of looseness of associations, flight of ideas, or 
pressured speech.  His fund of knowledge was appropriate.  
There were no obsessive thoughts or compulsive actions.  He 
denied being actively suicidal or homicidal.  The Axis I 
diagnosis was generalized anxiety disorder, not otherwise 
specified.  There was no diagnosis on Axis II.  The Axis III 
diagnosis was multiple physical impairments including cancer 
of the colon, status post cerebrovascular accident, chronic 
obstructive pulmonary disease, and seizure disorder.  The 
Axis IV severity of the psychosocial stressors was moderate.  
The GAF on Axis V was 40.  

The examiner stated that the veteran had generalized anxiety 
disorder that was getting progressively worse because of 
multiple physical ailments, including a recent 
cerebrovascular accident that required him to be more 
dependent on his daughter.  The veteran had been nervous, 
anxious and edgy.  He also had episodes of depression, 
headaches, and sleep problems.  He felt frustrated over his 
ongoing physical disabilities.  

A VA outpatient clinic note dated in May 2001 is of record.  
The veteran stated that he had been doing fairly well but at 
times felt very jittery and anxious.  His mood was anxious 
with appropriate affect.  He had no delusions or 
hallucinations.  He denied suicidal or homicidal ideation.  
The diagnoses were generalized anxiety disorder and 
depression.  A GAF of 60 was given.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. § 5103.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  The rating decision, as well 
as the statement of the case, informed the appellant of the 
evidence needed to substantiate his claim.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the rating decision and the 
statement of the case sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that disability ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries, according to the VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Different diagnostic 
codes identify various disabilities.  38 C.F.R. Part 4.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. §§ 4.1, 4.10.  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability, and is rated accordingly.  38 C.F.R. § 4.130 
(effective prior to November 7, 1996).  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions that produce impairment of earning capacity.  38 
C.F.R. § 4.129 (effective prior to November 7, 1996).  In 
particular, two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  38 C.F.R. § 4.130 (effective prior to 
November 7, 1996).  Therefore, repeated psychotic periods, 
without long remissions, may be expected to have a sustained 
effect upon employability until elapsed time in good 
remission and with good capacity for adjustment establishes 
the contrary.  Id.  Ratings are assigned that represent the 
impairment of social and industrial adaptability based on all 
of the evidence of record.  Id.  When there is a question of 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. 4.7 (2001).  

Effective November 7, 1996, the criteria for rating mental 
disorders were amended and designated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52,700 (Oct. 8, 1996).  The veteran has had 
examinations and been rated under both sets of applicable 
criteria for rating psychiatric disabilities.  The RO has 
considered the veteran's claim under the new diagnostic 
criteria for generalized anxiety disorder effective November 
7, 1996, and under the old diagnostic criteria for 
generalized anxiety disorder in effect prior to November 7, 
1996.  Therefore, the RO has considered all of the criteria 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, as the revised regulations 
were not lawfully effective.  Therefore, although evidence 
dated both before and after the change in the regulatory 
criteria must be considered, before November 7, 1996, the 
Board may only apply the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply the 
version more favorable to the veteran.  See DeSousa v. Gober, 
10 Vet. 461, 467 (1997).  See also VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33,422 (2000) (Apr. 10, 2000).  

Under the rating formula for neurotic disorders effective 
prior to November 7, 1996, a 50 percent evaluation was 
warranted for generalized anxiety disorder when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired, and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment; a 70 percent evaluation was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and when psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent schedular 
evaluation required that the attitudes of all contacts except 
the most intimate have been so adversely affected as to have 
resulted in virtual isolation in the community and that there 
have been totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; the individual must have been 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996).  Although poor contact with other human 
beings may be indicative of emotional illness, social 
inadaptability was evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129 (effective prior to November 
7, 1996).  

A 50 percent evaluation under Diagnostic Code 9400, as 
amended, contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

Upon review of the old and new schedular criteria set forth 
above and the evidence of record, the Board concludes that 
under the applicable criteria, the assigned 50 percent rating 
is appropriate.  As demonstrated by clinical findings, 
symptomatology associated with generalized anxiety disorder 
include memory problems and anxiety.  Upon comparing the 
veteran's current symptomatology with the Rating Schedule, 
the evidence establishes that impairment attributable to the 
service-connected generalized anxiety disorder is 
commensurate with a 50 percent rating under both the old and 
the new criteria.  

Under the old criteria, the veteran's impairment may be 
described as considerable, in light of the findings addressed 
above.  With respect to the new criteria, the Board notes 
that several of the factors enumerated at the 50 percent 
level are absent, such as panic attacks, speech problems, 
difficulty understanding complex commands, and impaired 
judgment or abstract thinking due to his service-connected 
generalized anxiety disorder.  The record shows that in 
recent years, his problems with increased anxiety, 
depression, difficulty with mental calculations, and impaired 
memory were attributable to nonservice-connected factors, 
especially residuals of his cerebrovascular accident.  The 
Board observes that manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation.  38 C.F.R. § 4.14.  

Indeed, the record shows in vivid detail that since he filed 
his reopened claim in October 1994, the veteran's impairing 
symptoms have not been attributed to his service-connected 
psychiatric disorder.  Rather, he has been treated for 
alcohol dependence and for multiple organic disabilities 
including cerebrovascular accident and colon cancer, for 
which he underwent a hemicolectomy with end-to-end 
anastomosis in November 1999.  He was rated incompetent for 
VA purposes in April 1991 due to organic brain syndrome 
resulting from his cerebrovascular accident.  The residuals 
of his cerebrovascular accident rendered him housebound, but 
by July 1998, he was felt to be in need of the regular aid 
and attendance of another person as a consequence of his 
stroke.  

This, of course, is not to say that he does not have 
significant mental impairment as a result of his service-
connected psychiatric disorder; it is only to say that during 
the prosecution of his claim for increase, overwhelmingly, 
his medical problems, organic and nonorganic, have been a 
result of nonservice-connected factors.  The veteran is no 
doubt demonstrably unable to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9400 (effective prior 
to November 7, 1996).  However, this is manifestly due to his 
many nonservice-connected disabilities.  

Thus, the record shows that the criteria required for a 70 
percent rating are not met because the psychiatric symptoms 
necessary for such a rating are not shown to be due entirely 
to the service-connected psychiatric disorder.  The veteran 
lives with his daughter and has some improvement in his 
overall disability picture when he adheres to his regimen of 
medication and avoids alcohol.  His current ability to 
socialize has been severely adversely affected by his 
nonservice-connected disabilities.  Although not at a high 
level, the veteran has been able to function in spite of his 
psychiatric symptomatology.  The Board also notes that the 
veteran's latest GAF score was 60.  In fact, other than on VA 
examination in January 2001, when a GAF score of 40 was 
assigned, the veteran has been consistently assigned a GAF of 
60 from 1998 to 2001.  Under DSM IV, a GAF of 60 is assigned 
where there are moderate symptoms (for example, a flat affect 
and circumstantial speech, occasional panic attacks), or 
where there is moderate difficulty in social, occupational, 
or school functioning (for example, few friends or conflicts 
with peers or co-workers).  Accordingly, the Board concludes 
that the symptomatology due to the service-connected 
psychiatric disorder does not equal or more nearly 
approximate severe social and industrial impairment under 
Diagnostic Code 9400 as previously in effect.  See 38 C.F.R. 
4.7.  

On the most recent VA examination, the veteran was oriented 
to time, place and person, and his judgment appeared to be 
generally intact.  There was no evidence of current suicidal 
or homicidal ideation or evidence of delusions or 
hallucinations.  There was no evidence of looseness of 
associations, flight of ideas, or pressured speech.  He had 
no obsessive thoughts or compulsive actions.  His attention 
and concentration were impaired, as was mental calculation.  
The most recent VA progress note of record shows that the 
veteran had no delusions, hallucinations, or suicidal or 
homicidal ideation.  His mood was anxious with appropriate 
affect.  The record did not show that the service-connected 
psychiatric disorder was productive of deficiencies in most 
areas due to symptoms such as obsessional rituals that 
interfere with routine activities, speech that was 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or the 
neglect of personal appearance and hygiene.  In light of the 
clinical findings of record, particularly those noted above, 
the criteria for a 70 percent evaluation are not met or more 
nearly approximated when considered under the rating criteria 
for Diagnostic Code 9400 that became effective on November 7, 
1996.  See 38 C.F.R. § 4.7.  

In view of the foregoing, the Board concludes that the 
symptoms associated with the veteran's service-connected 
generalized anxiety disorder are consistent with a 50 percent 
evaluation, but no more, under Diagnostic Code 9400.  The 
Board stresses that the evidence, as discussed above, does 
not reflect symptomatology that more nearly approximates the 
criteria required for a 70 percent evaluation.  The 
provisions of 38 C.F.R. 4.7 are therefore not for 
application.  

Upon consideration of the factors enumerated above, 
impairment beyond that contemplated by the veteran's current 
rating has not been shown.  The Board notes that the 
provisions of 38 U.S.C.A. 5107(b) are not for application in 
this case, as the preponderance of the evidence is against 
the claim for an increased rating.  Schoolman v. West, 12 
Vet. App. 307, 311 (1999).  It follows that an increased 
rating is not warranted.  

Furthermore, the evidence of record does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment, frequent 
periods of hospitalization, due solely to the service-
connected generalized anxiety disorder as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 3.321(b)(1) (2001).  


ORDER

An increased evaluation for generalized anxiety disorder is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

